EXHIBIT (10)T

 

2009 NAMED EXECUTIVE OFFICER

SUMMARY OF BASE SALARY, BONUS AWARD OPPORTUNITIES,

AND EXECUTIVE BENEFITS AND PERQUISITES

 

Base Salary

 

The table below sets forth the base salaries established for the 2009 fiscal
year for the Company’s Principal Executive Officer and Principal Financial
Officer and the next three most-highly compensated executive officers who were
serving in those capacities at December 31, 2008 (the “NEOs”).

 

Name and Principal Position

 

Amount

 

Douglas M. Baker, Jr.
Chairman of the Board, President and
Chief Executive Officer

 

$

1,000,000

 

Steven L. Fritze
Chief Financial Officer

 

$

500,000

 

James A. Miller
President Institutional
North America Sector

 

$

437,500

 

Thomas W. Handley
President Industrial and Services
North America Sector

 

$

425,000

 

Lawrence T. Bell
General Counsel and Secretary

 

$

400,000

 

 

Bonus Award Opportunities

 

The Company maintains annual cash incentive programs for executives referred to
as the Management Incentive Plan or MIP and Management Performance Incentive
Plan or MPIP.  The Company’s stockholders approved the current version of the
MPIP in 2004, an annual incentive plan under which awards should qualify as
performance based under Internal Revenue Code Section 162(m).  The Company is
asking its shareholders to re-approve the MPIP at the 2009 Annual Meeting of
Shareholders.  On February 25, 2009, as required under the terms of the MPIP,
the Compensation Committee of the Board (“Committee”) selected each of the NEOs
to participate in the MPIP for 2009 and established the 2009 performance goal
based upon the performance criteria of diluted earnings per share (“EPS”), and
EPS performance target of a designated earnings per share, and a cash award of
300% of the base salary of each such officer for 2009 to the extent the goal is
achieved.  The award is subject to and interpreted in accordance with the terms
and conditions of the MPIP and no amount will be paid under the MPIP unless and
until the Committee has determined the extent to which the performance goal has
been met and the corresponding amount of the award earned by the participant. 
The MPIP permits the Committee to exercise downward discretion so as to pay an
amount which is less than the amount of the award earned by the participant.  In
applying this downward discretion, the Committee considers underlying operable
metrics communicated to the participant, which are noted in the table below. 
Although the chart below indicates a threshold payment, a named executive
officer may receive no

 

--------------------------------------------------------------------------------


 

payment as determined by results and approved by the Compensation Committee.

 

 

 

Target 
Award 
Opportunity 
(% of base
salary)

 

Potential Award Payouts at Different 
Levels of Performance 
(% of Target Award)

 

Performance Measure Mix

 

Name

 

 

Threshold

 

Target

 

Max

 

EPS

 

Business
Unit

 

Individual

 

Douglas M. Baker, Jr.

 

130

%

40

%

100

%

200

%

100

%

0

%

0

%

Steven L. Fritze

 

70

%

40

%

100

%

200

%

70

%

0

%

30

%

James A. Miller

 

70

%

40

%

100

%

200

%

30

%

70

%

0

%

Lawrence T. Bell

 

60

%

40

%

100

%

200

%

70

%

0

%

30

%

Thomas W. Handley

 

70

%

40

%

100

%

200

%

30

%

70

%

0

%

 

Executive Benefits and Perquisites

 

The Company’s named executive officers participate in all the same health care,
disability, life insurance, pension, and 401(k) benefit plans made available
generally to the Company’s U.S. Employees.  In addition, the Company’s named
executive officers are eligible to participate in a deferred compensation
program, restoration plans for the qualified 401(k) and pension plans, a
supplement retirement benefit and an executive disability and life benefit.  Our
named executive officers receive the following perquisites: an executive cash
allowance in lieu of a company automobile, executive physical examinations,
financial planning, spousal travel in limited circumstances.

 

--------------------------------------------------------------------------------